         Case 1:20-cv-00706-DLC Document 334
                                         330 Filed 12/08/20
                                                   12/07/20 Page 1 of 1


                                   UNITED STATES OF AMERICA
                                FEDERAL TRADE COMMISSION
                                     WASHINGTON, D.C. 20580



Bureau of Competition
Health Care Division

December 7, 2020

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

The Federal Trade Commission respectfully requests permission to file under seal Plaintiffs’
opposition to Defendant Martin Shkreli’s motion to stay all discovery.

The redacted portions of Plaintiffs’ opposition brief contain information previously sealed by the
Court in its February 19 order to seal portions of the complaint (ECF 41), its September 10 order
to seal Mr. Shkreli’s list of attorneys and matters (ECF 261 at 3-4), and its November 30 order to
seal certain information included in Mr. Shkreli’s motion to stay (ECF 322). The FTC does not
seek to seal any exhibits.

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the
requirements for electronically filing under seal, the FTC will publicly file a redacted version of
Plaintiffs’ opposition memorandum of law. On a separate docket entry, the FTC will file under
seal the opposition brief with the proposed redactions highlighted.

Sincerely,

/s/ Markus H. Meier
Markus H. Meier
Assistant Director




                                      Granted.
                                      12.8.2020.
